              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
JERRY MARTIN KOKOSHKA, Ph.D.,                           :
                                                        :      Index No. 1:19-cv-10670-VSB
                       Plaintiff,                       :
                                                        :      ANSWER TO FIRST AMENDED
         v.                                             :      COMPLAINT
                                                        :
THE INVESTMENT ADVISORY                                        Judge Vernon S. Broderick
                                                        :
COMMITTEE OF COLUMBIA                                   :
UNIVERSITY,                                                    Magistrate Judge Gabriel W. Gorenstein
                                                        :
                                                        :
                       Defendant.
                                                        X

-------------------------------------------------------

         NOW COMES THE INVESTMENT ADVISORY COMMITTEE OF COLUMBIA

UNIVERSITY (the “Committee” or “Defendant”), by and through its attorneys, Seyfarth Shaw

LLP, and for its Answer to First Amended Complaint, states as follows:

                                  I.       BASIS FOR JURISDICTION

COMPLAINT ¶I.A:1

         Which of your federal constitutional or federal statutory rights have been violated?

Federal Question; Section 502(a) of ERISA.




1
  Paragraph organization and number not included in pro se Plaintiff’s original amended complaint, but added herein
for ease of the court’s review.




62164205v.2
              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 2 of 12



ANSWER: Defendant admits this Court has jurisdiction over the subject matter of this

action, which arises under the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. § 1001, et seq. (“ERISA”). Defendant denies that any rights have been

violated thereunder.


                                      II.    PARTIES

COMPLAINT ¶II.A:

       Plaintiff information: Jerry M. Kokoshka, 1 Armstrong Road, Morris County,
Morristown, NJ 07960, 212-305-8884.

ANSWER: Defendant admits that Plaintiff identifies himself as Jerry M. Kokoshka and

purports to live at 1 Armstrong Road, Morris County, Morristown, NJ 07960 and his

telephone number is (212) 305-8884. Defendant lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations of paragraph II.A.


COMPLAINT ¶II.B:

      Defendant information: The Investment Advisory Committee of Columbia University,
615 W. 131st Street, 4th Floor, Attn: VP of Human Resources, New York, NY 10027.

ANSWER: Defendant admits that it is the Investment Advisory Committee of Columbia

University and that it can be found at the address 615 W. 131st Street, 4th Floor, New

York, NY 10027.


                              III.   STATEMENT OF CLAIM

PARAGRAPH III. A:

         Place of occurrence: New York City. Date(s) of occurrence: March 27, 2019




                                              2
62164205v.2
              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 3 of 12



ANSWER: Defendant denies the allegations of paragraph III. A. and specifically denies

that any actionable occurrence took place in New York City on March 27, 2019.


                                               FACTS:

PARAGRAPH NO. 1:

        This case is about negligence and breach of fiduciary duty by the Fiduciary who exercises
discretionary control over retirement savings plan for officers of Columbia University. The
negligence and breach of fiduciary duty directly resulted in damage of $23,803. Plaintiff
attempted to resolve the issue directly with Fiduciary’s office but this process failed, Fiduciary’s
office informed Plaintiff that all administrative remedies have been exhausted on May 29, 2019.

ANSWER: Defendant admits that Plaintiff purports to bring a claim for “negligence” and

breach of fiduciary duty under ERISA. Defendant admits Plaintiff pursued certain

administrative remedies under the Retirement Plan for Officers of Columbia University

(the “Plan”). Defendant denies that it has caused Plaintiff damage and denies that it has

breached any duties to Plaintiff. Defendant denies the remaining allegations of paragraph

No. 1.


PARAGRAPH NO. 2:

        In January of 2017 Plaintiff had been concerned about the high leverage in equity
markets, Consequently Plaintiff desired to invest his retirement savings in gold to preserve
purchasing power of his savings and to avoid risk associated with market crash. Safety of
Plaintiff’s savings, rather than financial gain, was Plaintiff’s primary motivation. Consequently
Plaintiff called, on a recorded line, Fiduciary who told Plaintiff that they are not able to invest
Plaintiff’s retirement funds in gold but they highly recommended Vanguard Precious Metals and
Mining fund (PMM), Consequently Plaintiff directed Fiduciary to acquire PMM and keep it in
Plaintiff’s portfolio until retirement or until Plaintiff instructs Fiduciary to sell. At later time the
PMM fund became Global Capital Cycles (GCC) fund but still maintaining significant
investment in gold. Because this was still the only fund invested in gold Plaintiff have been
determined to hold onto it until retirement.




                                                   3
62164205v.2
              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 4 of 12



ANSWER: Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in paragraph 2 concerning Plaintiff’s motivations and investment

strategy. Defendant admits that it is the fiduciary that is responsible for selecting and

monitoring the investment options available to Plan participants, who in turn are

responsible for directing the investment of their own accounts under the Plan. Defendant

further admits that at times, the Plan offered an investment option titled the Vanguard

Global Capital Cycles Fund (the “GCC Fund”) (previously named the Vanguard Precious

Metals Fund). Defendant denies the remaining allegations of paragraph No. 2.


PARAGRAPH NO. 3:

        Plaintiff is still concerned, even today, about the leveraged equity markets and desires to
hold his retirement in precious metals to preserve purchasing power. Plaintiff’s wife and
Plaintiff are taking medications that they will have to keep taking for the rest of their lives, They
intend to use their retirement savings to pay for these medications after Plaintiff retires.
Consequently it is the most important for Plaintiff to preserve purchasing power of his savings.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 3.


Harm - Negligence:

PARAGRAPH NO. 4:

        In March of 2019 Plaintiff noticed that his GCC position was liquidated by Fiduciary
with $23,803 loss. Plaintiff had not been consulted before the divestiture in spite of the fact that
Plaintiff have given instruction to keep GCC in his savings until retirement or further instruction
from Plaintiff. Fiduciary who ordered the divestiture caused more than 10% loss of Plaintiff’s
entire saving portfolio! Because during the first phone call with Fiduciary’s office regarding the
divestiture Fiduciary was not aware that divestiture resulted in said damage Plaintiff believes that
the damage was unintended consequence of Fiduciary’s decision. The fact that Fiduciary failed
to realize ahead of time the significant loss that Fiduciary’s action would inflict on Plaintiff’s
retirement savings points to negligence. Records from quarterly investment review by Fiduciary
and the minutes of the investment advisory committee special meeting, totaling over 50 pages of
information that have no mention whatsoever of the impact that Fiduciary’s action would have
on any individual saving account including Plaintiff’s saving account.




                                                  4
62164205v.2
              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 5 of 12



ANSWER: Defendant admits that after a review and evaluation of the Plan’s investment

options, the Committee decided to remove the GCC Fund from the Plan investment

options, effective March 28, 2019 (“Fund Change Date”). Plaintiff was provided advance

written notice of this change in the Plan’s investment options through an investment

changes notice, which was properly distributed to him in February 2019. Between the date

of notice and the Fund Change Date, Plaintiff could have elected a different investment

option from among a broad array of Plan investment options with various risk and return

characteristics. Defendant specifically denies that any breach of fiduciary duty occurred or

that Plaintiff has been damaged by any fiduciary decision making and denies that Plaintiff

is entitled to any relief whatsoever. Defendant denies the remaining allegations of

paragraph No. 4.


PARAGRAPH NO. 5:

        Shortly after Plaintiff had noticed Fiduciary’s negligence that led to the substantial loss to
Plaintiff, Plaintiff had suggested to Fiduciary to re-acquire the GCC shares before the price
changes so that no party would suffer a loss. Fiduciary’s office responded that under ERISA
provisions Fiduciary is not responsible for any losses because Plaintiff is permitted to choose
what fund to invest into. Well, Plaintiff had instructed Fiduciary to buy and hold the fund.
Fiduciary ignored Plaintiff’s instruction to hold the fund, divested GCC against Plaintiff’s
wishes, not realizing that Fiduciary’s action would result in a loss to Plaintiff of $23,803. It was
the divestiture, rather than the acquisition, that resulted in a loss.




                                                  5
62164205v.2
              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 6 of 12



ANSWER: Defendant admits that Plaintiff asserted that he has suffered an alleged loss of

approximately $23,000 related to the removal of the GCC Fund. This asserted loss was

treated as a claim for Plan benefits and was denied by correspondence dated May 29, 2019

and August 8, 2019, respectively. The denial letters speak for themselves and are the best

evidence of their contents. To the extent Plaintiff’s allegations mischaracterize or are

inconsistent with those documents, they are denied. Defendant denies the remaining

allegations of paragraph No. 5. Defendant further denies that it was negligent or that its

decision making resulted in a substantial loss to Plaintiff, and specifically denies that

Plaintiff is entitled to any relief whatsoever or that Defendant’s actions constituted a

violation of ERISA, or that it is otherwise liable to Plaintiff.


Harm - Breach of Fiduciary Duty:

PARAGRAPH NO. 6:

        By definition a Fiduciary in a financial sector is an individual in whom another has
placed the utmost trust and confidence to manage and protect property or money. The
relationship wherein one person has an obligation to act for another’s benefit.

ANSWER: Defendant denies the allegations of paragraph No. 6.


PARAGRAPH NO. 7:

        Most of the time the interests of Columbia’s officers are aligned with interests of
Fiduciary because by maintaining mostly raising funds in the Columbia portfolio the Fiduciary
maximizes growth of the retirement accounts and improves Fiduciary’s track record as fund
manager at the same time. However, in this case the Plaintiff’s interest was not aligned with that
of Fiduciary as Plaintiff was interested in preserving purchasing value of his savings while
Fiduciary was focused on growth. In this very case Fiduciary had two choices, either keep the
GCC fund in the Plaintiff’s portfolio as instructed by Plaintiff or divest it. By keeping it Plaintiff
would have preserved purchasing power of his saving invested in gold and Plaintiff would not
have suffered the detrimental loss. But the Fiduciary’s track record would be tarnished because
at time of divestiture, on March 29, 2019, GCC was not a growing fund (See Figure 1). By
divesting GCC Fiduciary would have the opportunity to replace GCC with a raising fund thus
improve own track record. Plaintiff’s retirement savings became the casualty of Fiduciary’s




                                                  6
62164205v.2
              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 7 of 12



desire to improve own track record at the expense of Plaintiff’s retirement savings in clear
breach of fiduciary duty.




ANSWER: Defendant admits that the GCC Fund had a record of ongoing

underperformance in periods leading up to March 29, 2019. Defendant denies the

remaining allegations of paragraph No. 7. Defendant further denies that it was negligent

or that its decision making resulted in a loss to Plaintiff, and specifically denies that

Plaintiff is entitled to any relief whatsoever or that Defendant’s actions constituted a

violation of ERISA, or that it is otherwise liable to Plaintiff.


PARAGRAPH NO. 8:

         Under the ERISA rules Plaintiff needs to name the Fiduciary who exercises discretionary
control over retirement savings plan that is subject to the present controversy. Plaintiff requested
twice the name of Fiduciary but such request was denied both times. Not only is providing name
of Fiduciary requirement under ERISA rules but Plaintiff has the right to know who the person is
who caused him damage. If our judiciary system does not hold Fiduciary personally accountable
Fiduciary is not motivated to take more care in the future to avoid causing unintended damage to
clients.




                                                 7
62164205v.2
              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 8 of 12



ANSWER: Defendant admits that it is the fiduciary responsible for selecting and

monitoring the investment options available to Plan participants, who in turn are

responsible for directing the investment of their own accounts under the Plan. Defendant

denies the remaining allegations of paragraph No. 8.


PARAGRAPH NO. 9:

        In fact Fiduciary abdicated his fiduciary responsibility twice as Fiduciary had the
opportunity to reacquire into Plaintiff’s portfolio GCC shortly after the divestiture. Because the
price of GCC did not change since the time of divestiture reacquisition would have restored full
value in Plaintiff’s portfolio at no cost to Fiduciary or anyone else. Fiduciary refused to do so.
Further, Fiduciary has had the opportunity to compensate Plaintiff for the loss however Fiduciary
opted to use discretionary funds to fight Plaintiff in court instead.

ANSWER: Defendant denies the allegations of paragraph 9 and further denies that it

breached any fiduciary duty or that its decision making resulted in a loss to Plaintiff, and

specifically denies that Plaintiff is entitled to any relief whatsoever or that Defendant’s

actions constituted a violation of ERISA, or that it is otherwise liable to Plaintiff.


PARAGRAPH NO. 10:

        Plaintiff is deeply troubled that Fiduciary is convinced that he/she has the authority to
cause damage to Plaintiff’s saving portfolio and there is nothing that Plaintiff can do to prevent
it. For this reason Plaintiff decided to file complaints under ERISA. As stated above Plaintiff
will rely on his retirement savings to pay for living expenses and medication for self and his
spouse after Plaintiff retires. It is deeply troubling to Plaintiff that Fiduciary clearly abdicated
his/her fiduciary obligation, became an adversary in a law suit and yet Fiduciary is still managing
Plaintiff’s retirement account.




                                                 8
62164205v.2
              Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 9 of 12



ANSWER: Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in paragraph 10 concerning Plaintiff’s state of mind and

motivations for filing suit. Defendant denies the remaining allegations of paragraph 10 and

denies that it breached any fiduciary duty or that its decision making resulted in a loss to

Plaintiff, and specifically denies that Plaintiff is entitled to any relief whatsoever or that

Defendant’s actions constituted a violation of ERISA, or that it is otherwise liable to

Plaintiff.


INJURIES:

       If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

ANSWER: To the extent Plaintiff has alleged injury, Defendant specifically denies that

Plaintiff is entitled to any relief whatsoever or that Defendant’s actions constituted a

violation of ERISA, or that it is otherwise liable to Plaintiff.


                                        IV.     RELIEF

PARAGRAPH NO. 1:

       Plaintiff hereby seeks compensation of $23,803 for the unintended damage that Fiduciary
caused him.

ANSWER: The foregoing paragraph constitutes Plaintiff’s prayer for relief, to which no

response is required. To the extent a response is required, Defendant denies any allegations

contained therein and specifically denies that Plaintiff is entitled to any relief whatsoever or

that Defendant caused Plaintiff unintended damage.


PARAGRAPH NO. 2:

       Further, Plaintiff requests that going forward the Fiduciary takes into consideration
impact of Fiduciary’s actions on individual accounts of Columbia officers.




                                                9
62164205v.2
          Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 10 of 12



ANSWER: The foregoing paragraph constitutes Plaintiff’s prayer for relief, to which no

response is required. To the extent a response is required, Defendant denies any allegations

contained therein and specifically denies that Plaintiff is entitled to any relief whatsoever.


                      AFFIRMATIVE AND ADDITIONAL DEFENSES

         Without prejudice to its denials and other statements of its pleadings, Defendant alleges

the following affirmative and additional defenses:

         1.     Plaintiff’s claim, in whole or in part, fails to state a claim upon which relief can be

                granted as a matter of fact and law.

         2.     The Committee has not breached any fiduciary duty to Plaintiff as a matter of law.

         3.     The Committee exercised prudent decision making at all relevant times as related

                to Plaintiff’s claims and allegations.

         4.     As part of its investment oversight responsibilities under the Plan, the Committee

                has the authority to eliminate an investment options, provided proper noticed is

                provided to participants.

         5.     Participants of the Plan are responsible for diversifying the investment of their

                accounts, to the extent Plaintiff experienced any loss or damage, it was the result

                of his own failure to direct or re-direct his account balance.

         6.     Plaintiff’s claim is barred, in whole or in part, by ERISA § 404(c), 29 U.S.C. §

                1104(c). Section 404(c) provides a defense to a breach of fiduciary duty claim if

                the loss caused by the breach resulted from a participant’s exercise of control.

         7.     The Plan does not guarantee investment returns.

         8.     Plaintiff seeks benefits or remedies that are not permitted under the Plan or

                ERISA.




                                                  10
62164205v.2
          Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 11 of 12



         9.     Defendant reserves its right to amend its Answer and Defenses as may become

                available or apparent at a future date.

                WHEREFORE, Defendant, The Investment Advisory Committee of Columbia

         University, respectfully requests that the Court deny the relief sought by Plaintiff, dismiss

         the action with prejudice and/or enter judgment on Defendant’s behalf, and award

         Defendant any such relief as the Court deems just and proper.



Dated: March 13, 2020
                                                     /s/ Ian H. Morrison
                                                    Ian H. Morrison
                                                    Rebecca K. Bryant
                                                    SEYFARTH SHAW LLP
                                                    233 South Wacker Drive, Suite 8000
                                                    Chicago, IL 60606
                                                    Telephone: (312) 460-5000
                                                    Facsimile: (312) 460-7000
                                                    E-mail: imorrison@seyfarth.com
                                                    E-mail: rbryant@seyfarth.com

                                                    Counsel for Defendant The Investment
                                                    Advisory Committee of Columbia University




                                                  11
62164205v.2
          Case 1:19-cv-10670-VSB Document 11 Filed 03/13/20 Page 12 of 12



                               CERTIFICATE OF SERVICE

         I do hereby certify that I have caused a true and correct copy of the foregoing ANSWER
TO FIRST AMENDED COMPLAINT to be served upon the following, by the Court’s electronic
case filing (ECF) system and by U.S. mail to the following address, on this 13th day of March,
2020:

                                    Jerry Martin Kokoshka
                                      1 Armstrong Road
                                    Morristown, NJ 07960
                                        (212) 305-8884
                                           PRO SE
                                   jmkokoshka@yahoo.com




                                           /s/ Ian H. Morrison




                                              12
62164205v.2
